Supplemental Opinion by
Judge DiSalle,
In Grady v. Pennsylvania Board of Probation and Parole, 41 Pa. Commonwealth Ct. 412, 399 A.2d 169 (1979), we tentatively denied the motions for summary judgment of Dennis Grady (Petitioner) and the *652Pennsylvania Board of Probation and Parole (Board), and directed the Board to file a supplemental affidavit. With the necessary affidavit now in hand, we can dispose of the outstanding issues.
With regard to the issue of whether Petitioner was accorded a timely preliminary/detention hearing, the Board’s supplemental affidavit makes it clear that Petitioner was given a criminal preliminary hearing on August 25, 1976, less than ten days after the Board lodged its warrant against him. Therefore, it was unnecessary for the Board to accord Petitioner a preliminary/detention hearing of its own. See Gant v. Pennsylvania Board of Probation and Parole, 32 Pa. Commonwealth Ct. 627, 380 A.2d 510 (1977).
Turning to the remaining issue of whether Petitioner’s attorney received notice of the Board’s decision to recommit him, we are now satisfied that notice was not “immediately transmitted” to counsel, as is required by the regulation found at 7 Pa. B. §71.4 (9), but rather was sent some months thereafter. Nevertheless, we fail to see how this minor technical irregularity in any way prejudiced Petitioner, especially when it was admitted that his failure to personally receive notice of the Board’s decision was occasioned by his unauthorized absence from the detention facility where notice was actually sent. While we strongly disapprove the notice procedure employed by the Board in relation to Petitioner’s counsel, and caution the Board to henceforth observe its own regulations, we do not believe that this administrative oversight had any significance on the issue of notice in this case.
Order
And Now, this 7th day of June, 1979, Dennis G-rady’s motion for summary judgment is denied. The Pennsylvania Board of Probation and Parole’s motion for summary judgment is granted.